DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 26 July 2021 in which Terminal Disclaimers were submitted, claims1, 7 were amended, claims 14-20 were canceled and claim 21 was. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 30 April 2021 under non-statutory double patenting are withdrawn in view of the Terminal Disclaimers. 
The previous rejection under 35 U.S.C. § 112(b) is withdrawn in view of the amendments.  The previous rejections under 35 U.S.C. § 103 are maintained.
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1-13, 21 are under prosecution.  

Claim Objections
Applicant is advised that should claim 7 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-6, 8-13 are indefinite in Claim 1 for the recitation “the conjugation of the first and second arm molecules ….” because lines 6-10 define the first ends of the first and second arm molecules “bonded” to the electrode.  The newly added language defines conjugation of the first and second arm molecules.  Thus, it is unclear whether the conjugation is intended to refer to the previously defined bonds at the end of the arm molecules or whether some other undefined conjugation is added to the circuit which encompasses additional points of conjugation to the enzyme.  It is suggested that the claims be amended to clarify the structural relationships between the circuit components.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al(IDS: 12/20) (2017/0038333, filed 3 August 2016).
Regarding Claim 1, Turner teaches a circuit comprising first and second electrodes (source/drain), first and second arm molecules (i.e. linkers, ¶ 11), the second ends of the arm molecules bonded to the first and second electrodes respectively via the conductive nanowire, the circuit further comprising a polymerase enzyme electrically connected to the first and second electrodes via the first and second arm molecules/linkers, the arm molecules conjugated to two different sites on the enzyme (¶ 11, Fig. 4B) such that a portion of the enzyme is within the conductive pathway between the electrodes via the nanotube electrically connected to the electrodes (e.g. ¶ 13).  Turner teaches the polymerase linked via a modified or natural cysteine and a maleimide (e.g. ¶ 114-121).
The instant specification (e.g. ¶ of the pre-grant publication) broadly defines bonds: 
[0053] As used herein, the term "conjugation" means any of the wide variety of means of physically attaching one molecule to another, or to a surface or particle. Such methods typically involve forming covalent or non-covalent chemical bonds, but may also rely on protein-protein interactions, protein-metal interactions, or chemical or physical adsorption via intermolecular (Van der Waals) forces. There is a large variety of such methods know to those skilled in the art of conjugation chemistry. Common conjugation methods relevant to preferred embodiments herein include thiol-metal bonds, maleimide-cysteine bonds, material binding peptides such as gold binding peptides, and click chemistries.

Regarding Claim 2, Turner teaches an applied bias across the nanowire (e.g. Fig. 14 and related text).
Regarding Claim 3, Turner teaches a gate electrode (e.g. ¶ 14). 
Regarding Claims 4-5, Turner teaches a linker adjacent to the active site and within 5 amino acids of position 512 (¶ 114-115).  The instant specification (¶ 19 of the pre-grant publication) defines the alpha-helix between positions 514-547).  Therefore the positions taught by Turner (i.e. 512-517) encompass a portion of the alpha-helix as defined by the instant specification. 
Regarding Claim 6, Turner teaches the polymerase linked via a modified or natural cysteine and a maleimide (e.g. ¶ 114-121).
Regarding Claim 8, Turner further teaches the nanowire is decorated with polythiophene to enhance detection sensitivity (¶ 130).  It is noted that the instant specification (¶ 69) defines polythiophene as having twist dependent conductivity.
Regarding Claim 9, Turner teaches linkers comprise a natural polymer or synthetic polymers such as polypeptides or proteins (e.g. ¶ 309).
Regarding Claims 10-13, Turner teaches the preferred DNA polymerase comprise T7, Taq, Pol I, Phi 29, Klenow fragment (e.g. ¶ 296). 


Response to Arguments
	Regarding the previous rejection under 35 USC § 103, Applicant asserts that the amendments to Claim 1 overcome the previous rejections 
	The assertion is noted but is not found sufficient to overcome the rejections.  Applicant has amended Claim 1 to incorporate conjugation limitations of Claim 6-7 in and additional conjugations.   As noted in the Office Action of 30 April 2021, Turner teaches the conjugation of Claim 6.  Therefore Turner also teaches the conjugation encompassed by amended Claim 1. 
	The rejections are maintained and made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634